DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference #526 as shown in figures 6 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
on page 13, lines 4-5, “a valve mounting member 550” should read -- a valve mounting member 560--; 
on page 13, line 9, “a lower end buoyancy operating portion 561” should read -- a lower end buoyancy operating portion 541--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a storage container” in line 2.  It is unclear whether “a storage container” of line 2 is the same or different as “a storage container” as recited in line 1 of the claim.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2-10 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 1 recites the limitation, “a vacuum blender” in line 2.  It is unclear whether “a vacuum blender” of line 2 is the same or different as “a vacuum blender” as recited in line 1 of the claim.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2-10 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 1 recites the limitation, “which is as a storage container” in line 2.  It is unclear what is meant by this wording, and it seems it may be grammatically incorrect.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2-10 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 1 recites the limitation "the fine food matters" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 2 recites the limitation, “a lower portion of the sealing cover” in lines 5-6.  It is unclear whether “a lower portion of the sealing cover” of lines 5-6 is the same or different as “a lower portion of the sealing cover” as recited in claim 1, line 9.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 3-10 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 2.
Claim 4 recites the limitation, “a valve packing” in lines 3-4.  It is unclear whether “a valve packing” of claim 4 is the same or different as “a valve packing” as recited in claim 2.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 5-10 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki (WO 2016/072203) (with page and line numbers referring to machine translation) in view of Katsuki et al. (U.S. Patent Pub. No. 2015/0201808).
Regarding claim 1, Toshiyuki discloses a storage container for a vacuum blender (figures 1 and 2, reference #1 and 2) comprising:
a container main body having an open upper portion and having an internal space for holding the food material (figures 1 and 2, reference #2);
a sealing cover covering the upper portion of the container main body (figures 1 and 2, reference #5);
a back flow preventing unit installed at a lower portion of the sealing cover and including a floating valve member raised together by a buoyancy when the fine food matters rise to seal an air 
However, the reference does not explicitly disclose wherein the sealing cover has a check valve.
Katsuki et al. teaches another vacuum cooking device (title; abstract).  The reference teaches wherein the sealing cover has a check valve (abstract; figures 1-4, reference #23; [0090]-[0094]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the check valve of Katsuki et al. in the cover of Toshiyuki.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach vacuum cooking devices.  One of ordinary skill in the art would be motivated to provide a check valve in the cover because it allows the flow of air to be exhausted to the outside from the inside of the container and to stop an opposite flow of air after the air is exhausted in order to maintain a desired negative pressure state inside the container (Katsuki et al. abstract; [0090]).
Regarding claim 2, Toshiyuki in view of Katsuki et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the backflow preventing unit is provided such that a valve mounting member having a cup shape with an open upper portion (figure 5, reference #55a, 55d, 55e), allowing the floating valve member to be installed to be movable up and down therein (see figures 3a and 3b with reference #52 moveable within 55a and 55d), and having a plurality of air inlet holes provided on a bottom thereof (figure 5, reference #55f) is detachably coupled to a lower portion of the sealing cover (see figures 3a and 3b, with ribs for attachment at bottom of reference #5), and
the floating valve member comprises a lower end buoyancy acting portion allowing buoyancy generated by the fine food matters flowing in through the air inlet holes provided at the bottom of the valve mounting member to act (see figures 3a and 3b, reference #53; page 6, lines 220-229) and an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.